Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 8 November 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        

                            
                            Dear General 
                            Light Camp November the 8th 1780
                        
                        Here is a letter from Mercereau which says very little, and the little which is said in it I don’t take to be
                            true—But thought I had better send his scroll to head Quarters—I have sent him word that there was no monney for such
                            intelligences as these.
                        Captain Ogden told me that one of our Jersay spies had lately writen to you—I have directed him to go to head
                            quarters and report of some thing Relating to a letter from Arnold—The circumstance which Ogden mentions of Sir Henry
                            going to Long island with his Baggage seems to indicate a speedy embarkation under the Commander in chief.
                        From what I have been able to ascertain, (whatever may be said By the ennemy) it seems that the surprise of
                            Staten island would have been Compleat.
                        if a friendly fleet has Really been seen to the South ward I am inclin’d to Believe they are the Spaniards
                            who had been directed to attak Pensacola. With the most Respectfull and affectionate sentiments I have the honor to be, My
                            dear General Yours
                        
                            Lafayette
                        
                        
                            P.S. The inclos’d came from Mercereau. L.f.
                        

                    